Exhibit No. 32.1 Form 10-Q 8888 Acquisition Corp. File No. 0-52251 Certification Pursuant to 18 U.S.C. 1350, as adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 - Chief Executive and Financial Officer In connection with the Quarterly Report of 8888 Acquisition Corp. (Company) on Form 10-Q for the period ended November 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (Report), I, GlennA. Little, Chief Executive and Financial Officer of the Company, certify, pursuant to 18 U.S.C.
